                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                                 3:18-cv-00220-FDW

              ROBERT E. WOODWARD,                 )
                                                  )
                                Plaintiff,        )
                                                  )
              vs.                                 )
                                                  )                         ORDER
              ALAN CLONINGER, et al.,             )
                                                  )
                                Defendants.       )
              ___________________________________ )

                          THIS MATTER is before the Court on periodic status review on Defendants Sheriff Alan

              Cloninger and Officer Nolan’s Motion for Summary Judgment. [Doc. 27].

                          On February 25, 2019, Defendants Cloninger and Nolan (“Defendants”) filed a motion for

              summary judgment in this matter. [Doc. 27]. In support of this motion, Defendants also filed

              various exhibits to their motion. [Docs. 27-2 through 27-4; 29]. Included in those exhibits is

              “video footage of Plaintiff within the jail and at medical area on March 7, 2018.” [Doc. 27-3].

              Defendants indicate that this footage “can be submitted upon request of the Judge.” [Id.]. The

              Court, therefore, requests Defendants to file this video footage with the Court on a flash drive (not

              on a CD) within seven (7) days of this Order so that it may be considered by the Court in ruling

              on Defendants’ summary judgment motion.

                          IT IS, THEREFORE, ORDERED that Defendants shall have seven (7) days from this

              Order in which to file the video footage in support of their summary judgment motion. If

              Defendants fail to file the footage in accordance with this Order, it may not be considered by the

              Court in adjudicating Defendants’ motion for summary judgment.
Signed: August 22, 2019
